KINKADE, J.
Epitomized Opinion
A revolver in the hands of defendant’s watchman vas discharged by him and resulted in wounding fiaintiff Hornyak. It was claimed by him that the vatchman, while acting within the scope of his luties, caused the injury. The jury found in favor >f defendant.
Held:
1.That the record presents sufficient evidence to iustify the verdict, the jury probably finding that ;he watchman was not acting within the scope of his luties, and there being some evidence in the record lending to establish that the gun was discharged ac-fidentally, with no intention to shoot anybody, ludgment of Common Pleas affirmed.